Case 4:14-cr-00069-BMM Document 85 Filed 04/30/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
UNITED STATES OF AMERICA, CR 14-69-GF-BMM-JTJ
Plaintiff, FINDINGS AND
RECOMMENDATIONS
vs.
JOHN MYRICK,
Defendant.

 

 

I. Synopsis

Defendant John Myrick (Myrick) has been accused of violating the
conditions of his supervised release. Myrick admitted all of the alleged violations.
Myrick’s supervised release should be revoked. Myrick should be placed in
custody for 7 months, with no supervised release to follow.

II. Status

Myrick pleaded guilty to Robbery on September 24, 2014. (Doc. 21). The
Court sentenced Myrick to 46 months of custody, followed by 3 years of
supervised release. (Doc. 29). Myrick’s current term of supervised release began

on February 28, 2020. (Doc. 77 at 2).
Case 4:14-cr-O0069-BMM Document 85 Filed 04/30/21 Page 2 of 4

Petition

The United States Probation Office filed a Petition on April 20, 2021,
requesting that the Court revoke Myrick’s supervised release. (Doc. 77). The
Petition alleged that Myrick had violated the conditions of his supervised release:
1) by failing to report for substance abuse testing; 2) by failing to report for
substance abuse treatment; and 3) by using methamphetamine.

Initial appearance

Myrick appeared before the undersigned for his initial appearance on
April 29, 2021. Myrick was represented by counsel. Myrick stated that he had
_ read the petition and that he understood the allegations. Myrick waived his right
to a preliminary hearing. The parties consented to proceed with the revocation
hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on April 29, 2021. Myrick
admitted that he had violated the conditions of his supervised release: 1) by failing
to report for substance abuse testing; 2) by failing to report for substance abuse
treatment; and 3) by using methamphetamine. The violations are serious and
warrant revocation of Myrick’s supervised release.

Myrick’s violations are Grade C violations. Myrick’s criminal history
Case 4:14-cr-00069-BMM Document 85 Filed 04/30/21 Page 3 of 4

category is I. Myrick’s underlying offense is a Class C felony. Myrick could be
incarcerated for up to 24 months. Myrick could be ordered to remain on
supervised release for up to 18 months, less any custody time imposed. The
United States Sentencing Guidelines call for a term of custody of 3 to 9 months.
II. Analysis

Myrick’s supervised release should be revoked. Myrick should be
incarcerated for 7 months, with no supervised release to follow. This sentence is
sufficient but not greater than necessary.

IV. Conclusion

The Court informed Myrick that the above sentence would be recommended
to United States District Judge Brian Morris. The Court also informed Myrick of
his right to object to these Findings and Recommendations within 14 days of their
issuance. The Court explained to Myrick that Judge Morris would consider a
timely objection before making a final determination on whether to revoke his
supervised release and what, if any, sanction to impose.
The Court FINDS:

That John Myrick violated the conditions of his supervised release: by

failing to report for substance abuse testing; by failing to report for
substance abuse treatment; and by using methamphetamine.
Case 4:14-cr-00069-BMM Document 85 Filed 04/30/21 Page 4 of 4

The Court RECOMMENDS:

That the District Court revoke Myrick’s supervised release

and commit Myrick to the custody of the United States Bureau of

Prisons for 7 months, with no supervised release to follow.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may
accept, reject, or modify, in whole or in part, the Findings and Recommendations.
Failure to timely file written objections may bar a de novo determination by the
district court judge, and may waive the right to appear and allocute before a

district court judge.

DATED this 30th day of April, 2021.

 

—
Cine
ohnston ---—

United States Magistrate Judge
